NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AIA ENGINEERING LIMITED,
PZaintiff/C0unterclaim Defenclan,t-Appellee,
and
VEGA INDUSTRIES, LTD., INC.,
Third Party Defendan,t-Appellee, l
V. '
MAGOTTEAUX INTERNATIONAL S/A
AND MAGOTTEAUX, INC., n
Defendan,ts/Counterclaim Plaintiffs- Appellants.
2011-1058
Appeal from the United States District Court for the
Midd1e District of Tennessee in case no. 09-CV-O255,
Judge Wi1liam J. Haynes, Jr.
ON MOTION
ORDER
Magotteaux Internationa1 S/A and Magotteaux, Inc.
move for oral argument on the first available calendar
date following submission of the Joint Appendix. lt is the

AlA ENGINEERING V. M.AGOTTEAUX INTL
practice of this court to schedule oral argument on the
next available calendar.
Accordingly,
IT lS ORDERED THATZ
The motion is mo0t.
FEB 2 8 2011
Date
cc: David LieberW0rth, Esq.
R0bert S. Rigg, Esq.
s21
FOR THE COURT
/s/ J an Horba1y
J an H0rba1y
Clerk
Fl D
U.S. COUB'T
n.EFE.,§§t1:§*¢'r,z:°“
FEB 28 2011
'1AuHoasm
susan